The offense, passing a forged instrument; the punishment, two years in the penitentiary.
There are no bills of exception in the record. The only question presented for review is the sufficiency of the evidence to support the conviction.
The testimony for the state showed that the appellant presented a *Page 72 
check, signed and endorsed by one C. C. Rimmer, to one Harry Brandt. The said Brandt cashed the check for the appellant but when he sent it through the bank it returned marked "No account", and although he made inquiries as to the whereabouts of the said Rimmer he was unable to find anyone by that name. Several witnesses for the state also testified that the signature and endorsement to the check appeared to have been written by the same person.
The appellant's defense was that he sold a tire and tube to Rimmer and Rimmer had given him the check in payment.
Appellant also testified that he did not know where Rimmer lived and didn't ask him. Appellant's son testified to practically the same effect as did the appellant. There was also testimony to the effect that the appellant offered to pay the check on the day he was arrested but he did not have the money to do so.
We believe the evidence is sufficient to support the judgment of conviction, and in the absence of bills of exception there is no other question presented for review.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.